                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SEAN M HOYT, JR.,                                 Case No.19-cv-00218-JSC
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE: DEFENDANTS’ MOTION
                                                  v.                                          TO DISMISS, STAY OR TRANSFER
                                   9
                                                                                              THE ACTION
                                  10        AMAZON.COM, INC., et al.,
                                                                                              Re: Dkt. No. 16
                                                         Defendants.
                                  11

                                  12            Plaintiff Sean M. Hoyt, Jr. sues Amazon.com, Inc. and Amazon Logistics, Inc. (together,
Northern District of California
 United States District Court




                                  13   “Amazon”) pursuant to the Private Attorneys General Act, California Labor Code § 2698, et seq.,

                                  14   alleging wage and hour violations.1 (Dkt. No. 1.)2 Now pending before the Court are Amazon’s

                                  15   motion to dismiss, stay or transfer the action and accompanying request for judicial notice. (Dkt.

                                  16   Nos. 16 & 17.) After careful consideration of the parties’ briefing, and having had the benefit of

                                  17   oral argument on March 28, 2019, the Court grants Amazon’s motion in part, and transfers this

                                  18   action to the Western District of Washington pursuant to the first-to-file rule because an earlier-

                                  19   filed case in that district involves substantially similar parties and issues.

                                  20                                              BACKGROUND

                                  21   I.       Complaint Allegations

                                  22            The gravamen of Plaintiff’s complaint is that Amazon violated California wage and hour

                                  23   laws by misclassifying its California delivery drivers as independent contractors instead of

                                  24   employees. Plaintiff is a current resident and citizen of Arizona who worked full-time “for

                                  25   Amazon as a ‘Flex’ driver delivering packages in San Francisco” for “several months in 2018”

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 9 & 14.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   while living in Oakland, California. (Dkt. No. 1 at ¶¶ 1,6, 25.) Plaintiff typically worked as a

                                   2   Flex driver “8-12 hours per day, 7 days per week.” (Id. at ¶ 27.) His job with Amazon was “his

                                   3   sole source of income.” (Id. at ¶ 1.)

                                   4           Amazon classifies its Flex drivers as independent contractors, and hires and pays them

                                   5   “through its Amazon Flex smartphone application” (“Flex app”). (Id. at ¶¶ 12, 20.) Prospective

                                   6   Flex drivers must complete an application, undergo a background check, watch “approximately 20

                                   7   mandatory training videos about how to deliver packages in accordance with Amazon’s rules[,]”

                                   8   and pass a quiz after watching each training video. (Id. at ¶ 13.)

                                   9           Once hired, drivers use the Flex app to “sign up for shifts of varying lengths (from 2 to 12

                                  10   hours).” (Id. at ¶ 14.) A Flex driver starts his or her shift by checking-in on the Flex app. (Id. at ¶

                                  11   23.) Amazon then assigns the driver to “a specific fulfillment center,” where he or she picks up a

                                  12   set number of assigned packages that must be delivered during the shift “regardless of how long it
Northern District of California
 United States District Court




                                  13   takes.” (Id. at ¶¶ 14-15, 17, 23.) The time a Flex driver spends waiting at the fulfillment center

                                  14   “to receive the assigned packages[ ] counts as part of the shift.” (Id. at ¶ 15.) The Flex driver

                                  15   “does not control how many packages he or she will be assigned or the drop-off locations for the

                                  16   packages.” (Id. at ¶ 23.) Amazon pays its Flex drivers “only for the number of scheduled hours in

                                  17   the shift,” not for the actual time it takes to deliver all assigned packages. (Id. at ¶ 18.)

                                  18           The Flex app provides drivers with “the exact route” for each delivery. (Id. at ¶ 23.) Flex

                                  19   drivers must use the app to inform Amazon “that the package has been delivered and take a picture

                                  20   of the package as proof” of delivery. (Id.) “In delivering packages and interacting with

                                  21   customers, Flex drivers must always follow Amazon’s strict guidelines, which they learned from

                                  22   mandatory training videos.” (Id.)

                                  23           In June 2018, Plaintiff arrived for his shift “at the Amazon fulfillment center in San

                                  24   Francisco and was forced to wait 4 hours to receive his packages for delivery.” (Id. at ¶ 28.) After

                                  25   receiving his packages, Plaintiff was further delayed by traffic, resulting in deliveries “far behind

                                  26   schedule.” (Id.) Amazon terminated Plaintiff that day without explanation by removing his access

                                  27   to the Flex app. (Id. at ¶¶ 1, 28.) Plaintiff “attempted to contact Amazon to seek reinstatement,

                                  28   but was never able to reach a live person.” (Id. at ¶ 29.) After losing his job, Plaintiff “could not
                                                                                           2
                                   1   make the payments on his house in Oakland, and was forced to move back home to Arizona.”

                                   2   (Id.)

                                   3           “As an aggrieved employee, Plaintiff sues on behalf of the State of California [under the

                                   4   Private Attorneys General Act] to recover all available civil penalties for Amazon’s labor

                                   5   violations” stemming from its misclassification of Plaintiff as an independent contractor and not

                                   6   an employee. (Id. at ¶ 32.)

                                   7   II.     Procedural History

                                   8           On January 11, 2019, Plaintiff filed his complaint in this Court based on diversity

                                   9   jurisdiction pursuant to 28 U.S.C. § 1332, seeking civil penalties under the Private Attorneys

                                  10   General Act (“PAGA”). (Dkt. No. 1.) Amazon then moved to dismiss, stay or transfer the action

                                  11   on February 20, 2019. (Dkt. No. 16.) The motion is fully briefed, (see Dkt. Nos. 20 & 22), and

                                  12   the Court heard oral argument on March 28, 2019.
Northern District of California
 United States District Court




                                  13                                 REQUEST FOR JUDICIAL NOTICE

                                  14           Generally, “district courts may not consider material outside the pleadings when assessing

                                  15   the sufficiency of a complaint under Rule 12(b)(6).” Khoja v. Orexigen Therapeutics, Inc., 899

                                  16   F.3d 988, 998 (9th Cir. 2018). When such materials “‘are presented to and not excluded by the

                                  17   court,’ the 12(b)(6) motion converts into a motion for summary judgment under Rule 56.” Id.

                                  18   (quoting Fed. R. Civ. P. 12(d)). There are, however, “two exceptions to this rule: the

                                  19   incorporation-by-reference doctrine, and judicial notice under Federal Rule of Evidence 201.” Id.

                                  20           A judicially noticed adjudicative fact must be one “that is not subject to reasonable dispute

                                  21   because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be

                                  22   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”

                                  23   Fed. R. Evid. 201(b). Here, Amazon requests judicial notice of 26 exhibits consisting of court

                                  24   documents filed in other cases in California state court and federal district courts in California and

                                  25   Washington. (Dkt. No. 17, Ex. A-Z.) Plaintiff does not oppose Amazon’s request.

                                  26           Judicial notice is appropriate for “undisputed matters of public record, including

                                  27   documents on file in federal or state courts.” Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th

                                  28   Cir. 2012) (internal citation omitted); see also Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2
                                                                                           3
                                   1   (9th Cir. 2002) (recognizing that courts “may take notice of proceedings in other courts, both

                                   2   within and without the federal judicial system, if those proceedings have a direct relation to

                                   3   matters at issue.”). Accordingly, the Court grants judicial notice of Exhibits A-Z because they are

                                   4   undisputed matters of public record.

                                   5                                              DISCUSSION

                                   6           A PAGA claim “is a statutory action in which the penalties available are measured by the

                                   7   number of Labor Code violations committed by the employer. An employee bringing a PAGA

                                   8   action does so ‘as the proxy or agent of the state’s labor law enforcement agencies.’” Sakkab v.

                                   9   Luxottica Retail N. Am., Inc., 803 F.3d 425, 435 (9th Cir. 2015) (quoting Iskanian v. CLS Transp.

                                  10   Los Angeles, LLC, 59 Cal. 4th 348, 380 (2014)). Plaintiff’s PAGA claim alleges the following

                                  11   Labor Code violations: (1) intentional misclassification under section 226.8; (2) overtime

                                  12   violations under section 510; (3) expense reimbursement under section 2802; (4) meal and rest
Northern District of California
 United States District Court




                                  13   breaks under section 512; (5) itemized wage statements under section 226; (6) waiting time

                                  14   penalties under section 203; and (7) illegal contract terms under section 432.5. (Dkt. No. 1 at ¶

                                  15   32(a)-(f).)

                                  16           Amazon moves to dismiss, stay or transfer this action to the Western District of

                                  17   Washington under either the first-to-file rule or 28 U.S.C. § 1404(a). (Dkt. No. 16.) Amazon

                                  18   moves for dismissal or stay based on “nine earlier filed cases[ ] alleging the same or similar

                                  19   misclassification-related claims on behalf of the same or a similar group of putative aggrieved

                                  20   employees (Amazon delivery partners) against the same defendant (Amazon).” (Dkt. No. 16 at 2.)

                                  21   Amazon moves to transfer the action to Western District of Washington because the first-filed

                                  22   federal action is pending in that district. Amazon further moves to dismiss under Federal Rule of

                                  23   Civil Procedure 12(b)(6) Plaintiff’s PAGA claim for waiting time penalties under California Labor

                                  24   Code § 203. As the Court concludes that the action should be transferred to the Western District

                                  25   of Washington, it does not reach Amazon’s merits argument.

                                  26   I.      First-to-File Rule

                                  27           The principle of federal comity refers to a court’s discretion to decline jurisdiction when

                                  28   the same issues are already pending before another federal court. “[T]hough no precise rule has
                                                                                         4
                                   1   evolved, the general principle is to avoid duplicative litigation” in the interests of judicial

                                   2   economy and avoiding inconsistent results. Colorado River Water Conservation Dist. v. United

                                   3   States, 424 U.S. 800, 817 (1976). The Ninth Circuit employs a “first-to-file” rule to implement

                                   4   the principle: district courts have discretion to transfer, stay, or dismiss an action if the same

                                   5   parties and issues are already at issue in a proceeding before another district court. Pacesetter

                                   6   Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982). In determining whether to apply

                                   7   the rule, courts must consider the “chronology of the lawsuits, similarity of the parties, and

                                   8   similarity of the issues.” Kohn Law Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237,

                                   9   1240 (9th Cir. 2015). The parties and issues in each action “need not be identical, only

                                  10   substantially similar.” Id. at 1240-41. (9th Cir. 1989).

                                  11           The court’s analysis “should be driven to maximize economy, consistency, and comity,”

                                  12   and the first-to-file rule “should not be disregarded lightly.” Id. at 1239-40 (internal quotation
Northern District of California
 United States District Court




                                  13   marks and citation omitted). That said, the rule is not a “rigid or inflexible rule to be mechanically

                                  14   applied, but rather is to be applied with a view to the dictates of sound judicial administration.”

                                  15   Pacesetter, 678 F.2d at 95. Thus, “[t]he most basic aspect of the first-to-file rule is that it is

                                  16   discretionary.” Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 628 (9th Cir. 1991).

                                  17           Amazon argues that dismissal, stay or transfer of this action to the Western District of

                                  18   Washington under the first-to-file rule is warranted because this case involves substantially similar

                                  19   parties and the same underlying theory of liability asserted in nine earlier-filed, pending federal

                                  20   and state actions. Plaintiff counters that “equity and fairness weigh in favor of allowing this

                                  21   PAGA-only case to proceed” in this Court, and that the “first-to-file rule does not apply because

                                  22   the parties and issues are distinct.” (Dkt. No. 20 at 8-11.) The Court concludes that the parties

                                  23   and issues in this case are substantially similar to those in the earliest-filed federal action and that

                                  24   transfer to that district under the first-to-file rule is warranted.

                                  25           A.      Chronology of Federal Lawsuits

                                  26           Plaintiff does not dispute that the following earlier-filed, pending or consolidated federal

                                  27

                                  28
                                                                                            5
                                   1   actions3 involve the same underlying theory of liability arising out of Amazon’s alleged

                                   2   misclassification of Flex drivers as independent contractors instead of employees4:

                                   3                  Rittmann, et al. v. Amazon.com, Inc. and Amazon Logistics, Inc., Case
                                                      No. 16-01554-JCC (W.D. Wash. filed Oct. 4, 2016) (collective and
                                   4                  class action asserting claims under Federal Labor and Standards Act
                                                      (“FLSA”) and Washington and California state law)
                                   5
                                                      Keller, et al. v. Amazon.com, Inc. and Amazon Logistics, Inc., Case
                                   6                  No. 17-cv-2219-RS (N.D. Cal. filed Mar. 13, 2017) (class action
                                                      asserting violations of California Labor Code, Business & Professions
                                   7                  Code, and common law claims)
                                   8                  Mack (formerly Lawson) v. Amazon.com, Inc. and Amazon Logistics,
                                                      Inc., Case No. 17-cv-02515-AB (C.D. Cal. filed Mar. 31, 2017)
                                   9                  (representative action asserting PAGA claim) (transferred to W.D.
                                                      Wash. and consolidated with Rittmann)
                                  10
                                                      Knipe v. Amazon.com, Inc. and Amazon Logistics, Inc., Case No. 17-
                                  11                  cv-1889-WQH (S.D. Cal. filed Aug. 9, 2017) (class action asserting
                                                      violations of California Labor Code, Business & Professions Code,
                                  12                  and PAGA claim)
Northern District of California
 United States District Court




                                  13                  Ponce v. Amazon.com Servs., Inc. and Amazon Logistics, Inc., Case
                                                      No. 19-cv-00288-EMC (N.D. Cal. filed Nov. 1, 2018) (class action
                                  14                  asserting violations of California Labor Code, Business & Professions
                                                      Code, and PAGA claim) (related to Keller by order filed Feb. 12,
                                  15                  2019)
                                  16                  Ronquillo, et al. v. Amazon.com, Inc., Case No. 19-cv-207 (C.D. Cal.
                                                      filed Nov. 15, 2018; first amended complaint filed Feb. 21, 2019)
                                  17                  (class action asserting violations of California Labor Code, Business
                                                      & Professions Code, and PAGA claim)
                                  18
                                  19
                                       3
                                  20     For purposes of the first-to-file rule involving actions removed from state court, courts in this
                                       district consider the timing of the filing of the state court action, not the date of removal. See
                                  21   Motiv Power Sys., Inc. v. Livernois Vehicle Dev., LLC, No. 13-CV-4811 YGR, 2014 WL 94370, at
                                       *2 (N.D. Cal. Jan. 9, 2014) (noting that the “date of removal is immaterial to the first-to-file
                                  22   analysis.”) (citing Hartford Acc. & Indem. Co. v. Margolis, 956 F.2d 1166 (9th Cir. 1992)); see
                                       also Granny Goose Foods, Inc. v. Bhd. Of Teamsters & Auto Truck Drivers Local No. 70, 415
                                  23   U.S. 423, 436 (1974) (“After removal, the federal court takes the case up where the State court left
                                       it off.”) (internal quotation marks and citation omitted). Further, “courts focus on the date upon
                                  24   which the party filed its original, rather than its amended complaint.” Ward v. Follett Corp., 158
                                       F.R.D. 645, 648 (N.D. Cal. 1994).
                                       4
                                  25     Plaintiff likewise does not dispute that the following state court actions asserting the same
                                       misclassification theory were filed before the instant action: Clinton v. Amazon.com, Inc. and
                                  26   Amazon Logistics, Inc., Case 30-2017-00938102 (Sup. Ct. Orange Cty. filed Aug. 16, 2017)
                                       (representative action asserting PAGA and Unfair Competition Law claims); Luckett v.
                                  27   Amazon.com, Inc., et al., Case No. CGC-17-557507 (Sup. Ct. Alameda Cty. filed Oct. 5, 2018)
                                       (representative action asserting PAGA claim); Romero, et al. v. Amazon.com Servs., Inc. and
                                  28   Amazon Logistics, Inc., Case No. 30-2018-01031789-CU-OE-CXC (Sup. Ct. Orange Cty. filed
                                       Nov. 7, 2018) (representative action asserting PAGA claim). (See Dkt. No. 17, Exs. Q, N, V.)
                                                                                            6
                                   1   (Dkt. No. 17, Exs. A-M, R-S, X-Z.) On September 19, 2017, the Mack court transferred that

                                   2   PAGA-only action to the Western District of Washington pursuant to the first-to-file rule based on

                                   3   the earlier-filed class action in Rittmann. (Dkt. No. 17-6, Ex. F.) The Rittmann court then

                                   4   consolidated the two cases. (Dkt. No. 17-7, Ex. G.) The Court refers to this consolidated action

                                   5   as Rittmann/Mack.

                                   6          The first element of the first-to-file rule is satisfied because it is undisputed that

                                   7   Rittmann/Mack, and indeed all of the federal actions noted above, were filed before the instant

                                   8   lawsuit.

                                   9          B.      Similarity of Parties

                                  10          As previously discussed, the parties in each action need only be “substantially similar” to

                                  11   satisfy the “similarity of parties” factor. Kohn, 787 F.3d at 1240-41. That bar is met here, at least

                                  12   as to Rittmann/Mack. Amazon is the defendant in Rittmann/Mack and this action, and the
Northern District of California
 United States District Court




                                  13   plaintiffs in both actions are substantially similar. The PAGA plaintiff in Rittmann/Mack brought

                                  14   his PAGA claim “as a representative action on behalf of the State of California,” pursuant to

                                  15   California Labor Code § 2699, et seq., for Labor Code violations against California Amazon

                                  16   delivery drivers “who have contracted directly with Amazon and have been classified as

                                  17   independent contractors. (See Dkt. No. 17-5, Ex. E at ¶ 1.) Likewise, Plaintiff in this action sues

                                  18   Amazon under PAGA for Labor Code violations because “Amazon’s Flex delivery drivers are

                                  19   misclassified as independent contractors under California law.” (Dkt. No. 1 at ¶¶ 3-5.) Thus,

                                  20   Plaintiff’s PAGA claim asserts the same misclassification theory and represents the same interests

                                  21   asserted in Rittmann/Mack by the PAGA plaintiff. See Weinstein v. Metlife, Inc., No. C 06-04444

                                  22   SI, 2006 WL 3201045, at *4 (N.D. Cal. Nov. 6, 2006) (“If the parties represent the same interests

                                  23   the court may determine the second action is duplicative.”) (internal quotation marks and citation

                                  24   omitted).

                                  25          Plaintiff argues that “[t]he claim and parties in this case are distinct from those in any of

                                  26   the cases to which Amazon refers in its Motion” because “[t]his PAGA-only action is brought on

                                  27   behalf of the State of California (the real party in interest) by Mr. Hoyt, who is not a party in any

                                  28   other case.” (Dkt. No. 20 at 5.) Plaintiff’s argument fails to persuade. The State of California is
                                                                                          7
                                   1   also the “real party in interest” in Rittmann/Mack on the PAGA claim for the same reason it is the

                                   2   real party in interest on Mr. Hoyt’s PAGA claim.

                                   3           In sum, the second element is met because the parties in the instant action and

                                   4   Rittmann/Mack are substantially similar.

                                   5           C.      Similarity of Issues

                                   6           As with the parties, “[t]he issues in both cases . . . need not be identical, only substantially

                                   7   similar.” Kohn, 787 F.3d at 1240-41. “To determine whether two suits involve substantially

                                   8   similar issues, [courts] look at whether there is substantial overlap between the two suits.” Id. at

                                   9   1241 (internal quotation marks and citation omitted). Here, there is substantial overlap between

                                  10   Rittmann/Mack and the instant action because both cases involve PAGA claims based on the same

                                  11   misclassification theory, and both allege violations of California Labor Code §§ 226(a), 2802.

                                  12   Because the PAGA claims in both cases hinge on the same underlying issue—whether Amazon
Northern District of California
 United States District Court




                                  13   misclassified its California Flex drivers as independent contractors—this Court and the Rittmann

                                  14   court will be litigating the same issue. Indeed, the Mack court recognized as much when it

                                  15   transferred that action to the Western District of Washington based on Rittmann. See Mack, 2017

                                  16   WL 8220436, at *3 (noting that “[a] central question in both cases remains whether Defendants

                                  17   committed violations of California Labor Code sections 2802 and 226(a) with respect to delivery

                                  18   drivers classified as independent contractors in California,” and the court would thus be required

                                  19   to “address[ ] the common factual issues implicated in both cases.”) (internal quotation marks and

                                  20   citation omitted). Such duplicative litigation and risk of conflicting determinations is precisely the

                                  21   result the first-to-file rule seeks to avoid. See Pacesetter, 678 F.2d at 96 (affirming the district

                                  22   court’s application of the first-to-file rule where “permitting multiple litigation of . . . identical

                                  23   claims could serve no purpose of judicial administration, and the risk of conflicting determinations

                                  24   as to the [claims] . . . was clear.”).

                                  25           Plaintiff asserts that because “[t]his case is a PAGA-only action against Amazon, . . . there

                                  26   is no reason to defer to any pending action, particularly where [Plaintiff’s] PAGA claim presents

                                  27   unique concerns and issues that do not overlap with the vast majority of the claims in the other

                                  28   actions.” (Dkt. No. 20 at 10 (citing Wilkie v. Gentiva Health Servs., Inc., Civ. No. 10-1451
                                                                                           8
                                   1   FCD/GGH, 2010 WL 3703060, at * (E.D. Cal. Sept. 16, 2010)).)

                                   2          There is overlap, however, between the specific Labor Code violations alleged in the

                                   3   instant action and those alleged in Rittmann/Mack. This action and Rittmann/Mack both allege

                                   4   violations of California Labor Code §§ 226(a), 2802. (Dkt. No. 17-3 (Second Amended

                                   5   Complaint, Rittmann, Case No. 16-01554-JCC (W.D. Wash. filed Apr. 20, 2017), ECF No. 83

                                   6   (alleging violations of Cal. Lab. Code §§ 226(a), 2802)); Dkt. No. 17-5 (Amended PAGA

                                   7   Representative Complaint, Mack, Case No. 17-02515-AB (C.D. Cal. filed 7/27/17), ECF No. 19

                                   8   (alleging as predicate PAGA violations Cal. Lab. Code §§ 226(a), 2802, and 1174(d)). This

                                   9   action, but not Rittmann/Mack, however, also alleges PAGA overtime violations (Cal. Labor Code

                                  10   § 510), meal and rest break violations (Cal. Labor Code § 512), waiting time penalties (Cal. Labor

                                  11   Code § 203), and Labor Code § 432.5, which prohibits an employer from requiring an employee to

                                  12   agree to any term or condition that the employer knows to be unlawful. Plaintiff’s theory on the
Northern District of California
 United States District Court




                                  13   latter claim is that Amazon violated section 432.5 by requiring its Flex drivers to agree to a

                                  14   contract provision prohibiting them from bringing representative PAGA claims. While Plaintiff’s

                                  15   PAGA action has additional predicate Labor Code violations, for application of the first-to-file

                                  16   rule the issues need only be “substantially similar,” not identical. See Kohn, 787 F.3d at 1240-41.

                                  17   The issues in both cases are substantially similar because each and every claim is premised on a

                                  18   finding that Amazon improperly classified the Flex drivers as independent contractors rather than

                                  19   employees.

                                  20          Plaintiff’s reliance on Wilkie v. Gentiva Health Servs., Inc. is misplaced. The defendant in

                                  21   Wilkie moved to transfer the plaintiff’s “putative nation-and California-wide class action,” which

                                  22   alleged claims under the FLSA and California Labor and Business & Professions Code, pursuant

                                  23   to the first-to-file rule. 2010 WL 3703060, at *1. The defendant sought transfer to a district

                                  24   where an earlier-filed, pending class action also alleged FLSA claims against the same defendant,

                                  25   as well as claims under New York and North Carolina state law (the “Rindfleisch action”). Id. at

                                  26   *1-2. The Wilkie court determined that the first-to-file rule was inapplicable because neither the

                                  27   plaintiffs nor the issues in the two actions were substantially similar. Id. at *3-5. As to the issues,

                                  28   the court found that they did not substantially overlap in part because the Rindfleisch action did
                                                                                          9
                                   1   not contain any California state law claims. Id. at *3-5 (concluding that “the Rindfleisch action

                                   2   alleges no California state law claims, so no overlap can exist; this makes the issues dissimilar.”).

                                   3          There are no equivalent dissimilarities here; instead, the Rittmann/Mack action and the

                                   4   instant action both contain a PAGA claim based on the same underlying misclassification theory,

                                   5   involving the same California Amazon drivers, against the same defendants, and including two of

                                   6   the same California Labor Code violations. Thus, there is substantial overlap between the issues

                                   7   to be litigated in the two cases. That the instant action alleges additional Labor Code violations

                                   8   not present in Rittmann/Mack does not change the substantial overlap of issues because liability

                                   9   for all violations alleged in both cases is premised on the same misclassification theory. Similarly,

                                  10   that Rittmann/Mack is both a collective and class action that includes FLSA and Washington state

                                  11   law claims is of no moment because the PAGA claim in Rittmann/Mack is based on the same

                                  12   misclassification theory asserted here and involves the same California Amazon drivers. Because
Northern District of California
 United States District Court




                                  13   a PAGA plaintiff brings the claim on behalf of the State of California rather than personally,

                                  14   “nonparty employees as well as the government are bound by the judgment in an action brought

                                  15   under [PAGA].” Arias v. Superior Court, 46 Cal. 4th 969, 986 (2009). These are precisely the

                                  16   circumstances the first-to-file rule is designed to avoid: having the same parties litigating the same

                                  17   issues in two different federal courts race to see which court first enters a final preclusive

                                  18   judgment. See Kohn Law Grp., Inc., 787 F.3d at 1240.

                                  19          Accordingly, the Court concludes that the issues here and in Rittmann/Mack are

                                  20   substantially similar.

                                  21          D.      Balance of Equities

                                  22          The requirements of the first-to-file rule are met; however, because the rule is

                                  23   discretionary, the Court “may disregard it in the interests of equity.” Adoma v. Univ. of Phoenix,

                                  24   Inc., 711 F. Supp. 2d 1142, 1149 (E.D. Cal. 2010) (citing Alltrade, 946 F.2d at 623). Plaintiff

                                  25   argues that “prejudice to the State of California and the California Amazon drivers . . . will occur

                                  26   if these claims are tied up with any of the other pending cases, all of which may be subject to a

                                  27   lengthy or indefinite delay” because the federal actions are class actions and “the PAGA claim is

                                  28   likely to get lost and delayed among the numerous other legal issues at play—including proposed
                                                                                         10
                                   1   class claims . . . that might be subject to arbitration.” (Dkt. No. 20 at 9-10.) The Court is not

                                   2   convinced for two reasons.

                                   3          First, the Rittmann/Mack court recently lifted the stay in that case for the limited purpose

                                   4   of resolving Defendants’ motion to dismiss, or in the alternative to compel arbitration. See Minute

                                   5   Order, Rittmann/Mack, Case No. 16-01554-JCC (W.D. Wash. filed Jan. 29, 2019), ECF No. 101.

                                   6   Briefing on that motion was due by March 6, 2019. Id. Thus, the risk of “a lengthy or indefinite

                                   7   delay” based on the procedural posture of Rittmann/Mack is not necessarily present.5 Further, the

                                   8   Mack court rejected the same argument “that the PAGA claim will be ‘lost’ if it were to be

                                   9   asserted in Rittmann” in light of “the number of overlapping issues that exist between the PAGA

                                  10   claims [in Mack] and the other California claims asserted in Rittmann.” See Mack, 2017 WL

                                  11   8220436, at *4. The Court agrees and finds the argument even less persuasive here given that

                                  12   Rittmann/Mack now includes essentially the same PAGA claim asserted here.
Northern District of California
 United States District Court




                                  13          Second, Plaintiff’s argument regarding prejudice to the State of California and California

                                  14   Amazon drivers fails to consider the three PAGA-only actions currently pending in California

                                  15   state court, all of which were filed before the instant action and all of which assert the same

                                  16   misclassification theory and most of the same Labor Code violations asserted here.6 See e.g.,

                                  17   Clinton v. Amazon.com, Inc. and Amazon Logistics, Inc., Case 30-2017-00938102 (Sup. Ct.

                                  18   Orange Cty. filed Aug. 16, 2017) (representative action asserting PAGA claim); Luckett v.

                                  19   Amazon.com, Inc., et al., Case No. CGC-17-557507 (Sup. Ct. Alameda Cty. filed Oct. 5, 2018)

                                  20   (representative action asserting PAGA claim); Romero, et al. v. Amazon.com Servs., Inc. and

                                  21   Amazon Logistics, Inc., Case No. 30-2018-01031789-CU-OE-CXC (Sup. Ct. Orange Cty. filed

                                  22   Nov. 7, 2018) (representative action asserting PAGA claim). This Court’s application of the first-

                                  23

                                  24
                                       5
                                         Amazon asserts that Plaintiff recently indicated to defense counsel that he would be pursuing “a
                                       claim for unpaid wages under Labor Code § 558 as part of this action.” (Dkt. No. 22 at 12.)
                                  25   Amazon contends that “such a claim for individual, victim-specific relief under section 558 would
                                       be arbitrable,” and thus, “Amazon will soon bring a motion to compel individual arbitration” of
                                  26   that claim and “stay the remainder of [Plaintiff’s] PAGA claims pending the resolution” of
                                       arbitration. (Id.) This argument does not factor into the Court’s first-to-file rule analysis,
                                  27   however, because the Court must only “consider the pleadings and the cases as they currently
                                       exist.” See Wilkie, 2010 WL 3703060, at *5.
                                  28
                                       6
                                         The California Labor Code violations alleged in the state actions overlap with Plaintiff’s claims
                                       as to all but Plaintiff’s claim under Labor Code § 432.5.
                                                                                         11
                                   1   to-file rule has no bearing on those state court PAGA-only actions, which all represent the same

                                   2   interests asserted here. Thus, the Court fails to see how the State of California or California

                                   3   Amazon drivers will be prejudiced by application of the first-to-file rule in this federal action

                                   4   when three separate PAGA-only actions based on the same underlying facts are currently being

                                   5   litigated in state court. In the absence of any discernible prejudice to the State of California or

                                   6   California Amazon drivers, considerations of judicial efficiency and the avoidance of conflicting

                                   7   judgments weigh sharply in favor of application of the first-to-file rule.

                                   8          Plaintiff’s reliance on Wilkie and Adoma for his “equity and fairness” argument is

                                   9   unpersuasive. First, the Wilkie court determined that the requirements of the first-to-file rule were

                                  10   not met given that the plaintiffs and issues between the two actions were not substantially similar.

                                  11   2010 WL 3703060, at *3-5. The Wilkie court addressed the interests of equity regardless, and

                                  12   found that statute of limitations concerns regarding the FLSA claims in both actions and
Northern District of California
 United States District Court




                                  13   potentially prejudicial class certification issues that could “seriously infringe the rights of potential

                                  14   collective members of plaintiff’s proposed nation-wide class” weighed “against applying the first-

                                  15   to-file rule.” Id. at *5. Those concerns are not present here. Similarly, the Adoma court

                                  16   recognized statute of limitations concerns because both actions included FLSA claims, and also

                                  17   noted that the plaintiff sought additional “relief under California state law” not requested in the

                                  18   first-filed action, thus “demonstrat[ing] that judicial resources [would] not be significantly

                                  19   conserved.” 711 F. Supp. 2d at 1150. Again, application of the first-to-file rule in this case does

                                  20   not implicate the same concerns.

                                  21          In sum, the balance of equities favors application of the first-to-file rule. Plaintiff does not

                                  22   argue that the recognized exceptions to the rule (i.e., bad faith, anticipatory suits, and forum

                                  23   shopping) otherwise apply, and the Court concludes that they do not. See Ward, 158 F.R.D. at 648

                                  24   (citing Alltrade, 946 F.2d at 628).

                                  25          E.      Transfer

                                  26          The Court must next determine whether to dismiss, stay or transfer the case. See Alltrade,

                                  27   946 F.2d at 623 (noting that courts have discretion to dismiss, stay or transfer an action where the

                                  28   requirements of the first-to-file rule are met). Given that this action involves additional California
                                                                                          12
                                   1   Labor Code violations not alleged in Rittmann/Mack, dismissal is not appropriate. See Intersearch

                                   2   Worldwide, Ltd. v. Intersearch Grp., Inc., 533 F. Supp. 2d 949, 963 (N.D. Cal. 2008) (“Dismissal

                                   3   is proper where the court of first filing provides adequate remedies.”) (citing Alltrade, 946 F.2d at

                                   4   627-28). Further, the Court sees no reason why staying this action rather than transferring it

                                   5   would “maximize economy, consistency, and comity,” see Kohn, 787 F.3d at 1239-40 (internal

                                   6   quotation marks and citation omitted), because Plaintiff’s PAGA claim is based on the same

                                   7   misclassification theory involving the same California Amazon drivers and serves the same

                                   8   interests as the PAGA claim pending in Rittmann/Mack. Absent a transfer, the similarities

                                   9   between the PAGA claim here and the one in Rittmann/Mack will require this Court and the

                                  10   parties to this action to engage in the same efforts as the Rittmann/Mack court and the parties to

                                  11   that action (the same parties present here). Accordingly, transferring this action to the Western

                                  12   District of Washington now will best serve the interests of judicial efficiency and avoiding
Northern District of California
 United States District Court




                                  13   duplicative litigation.

                                  14                                                     ***

                                  15           The first-to-file rule applies because litigation involving substantially similar parties and

                                  16   issues is pending in an earlier-filed case in the Western District of Washington, and transfer of this

                                  17   action to that district will maximize judicial efficiency and consistency. The Court need not

                                  18   address Amazon’s alternative basis for transfer under 28 U.S.C. § 1404(a).

                                  19                                              CONCLUSION

                                  20           For the reasons set forth above, the Court grants Amazon’s motion to dismiss in part, and

                                  21   transfers this action to the Western District of Washington pursuant to the first-to-file rule.

                                  22           This Order disposes of Docket No. 16

                                  23           IT IS SO ORDERED.

                                  24   Dated: March 28, 2019

                                  25
                                                                                                      JACQUELINE SCOTT CORLEY
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
                                                                                         13
